Title: From Thomas Jefferson to John Page, 21 February 1770
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Charlottesville Feb. 21. 1770.
                    
                    I am to acquaint Mrs. Page of the loss of my favorite pullet; the consequence of which will readily occur to her. I promised also to give her some Virginia silk which I had expected, and I begin to wish my expectations may not prove vain. I fear she will think me but an ungainly acquaintance. My late loss may perhaps have reac[hed y]ou by this time, I mean the loss of my mother’s house by fire, and in it, of every pa[per I] had in the world, and almost every book. On a reasonable estimate I calculate th[e cost o]f t[he  b]ooks burned to have been £200. sterling. Would to god it had been the money [;then] had it never cost me a sigh! To make the loss more sensible it fell principally on m[y books] of common law, of which I have but one left, at that time lent out. Of papers too of every kind I am utterly destitute. All of these, whether public or private, of business or of amusement have perished in the flames. I had made some progress in preparing for the succeeding general court, and having, as was my custom, thrown my thoughts into the form of notes, I troubled my head no more with them. These are gone, and ‘like the baseless fabric of a vision, Leave not a trace behind.’ The records also and other papers, which furnished me with states of the several cases, having shared the same fate, I have no foundation whereon to set out anew. I have in vain attempted to recollect some of them, the defect sometimes of one, sometimes of more circumstances, rendering them so imperfect that I can make nothing of them. What am I to do then in April? The resolutions which the court have declared of admitting no continuances of causes seemed to be unalterable. Yet it might surely be urged that my case is too singular to admit of their being often troubled with the like excuse. Should it be asked what are the misfortunes of an individual to a court? The answer of a court, as well as of an individual, if left to me, should be in the words of Terence,‘homo sum; humani nîl a me alienum puto.’—but a truce with this disagreeable subject.
                    Am I never more to have a letter from you? Why the devil don’t you write? But I suppose you are always in the moon, or some of the planetary regions. I mean you are there in idea, and unless you mend, you shall have my consent to be there de facto; at least during the vacations of the court and assembly. If your spirit is too elevated to advert to sublunary subjects, depute my friend Mrs. Page to support your correspondencies. Methinks I should with wonderful pleasure open and peruse a letter written by so fair, and (what is better) so friendly hands. If thinking much of you would entitle me to the civility of a letter, I assure you I merit a very long one. If this conflagration, by which I am burned out of a home, had come before I had advanced so far in preparing another, I do not know but I might have cherished some treasonable thoughts of leaving [thes]e my native hills. Indeed I should be much happier were I nearer to Rosewell and Sever[n] hall. However the gods I fancy were apprehensive that if we were placed together we s[houl]d pull down the moon or play some such devilish prank with their works. [I r]efl[ect oft]en with pleasure on the philosophical  evenings I passed at Rosewell in my last [visit]s there. I was always fond of philosophy even in it’s dryer forms, but from a ruby [lip] it comes with charms irresistible. Such a feast of sentiment must exhilarate and lengthen life at least as much as the feast of the sensualist shortens it. In a word I prize it so highly that if you will at any time collect the same Belle assemblèe on giving me three days previous notice, I shall certainly repair to my place as a member of it. Should it not happen before I come down I will carry Sally Nicholas in the green chair to Newquarter, where your perryauger (how the devil should I spell that word?) will meet us, automaton like, of it’s own accord. You know I had a waggon which moved itself; cannot we construct a boat then which shall row itself? Amicus noster, Fons, quo modo agit, et quid agit? You may be all dead for anything we can tell here. I expect he will follow the good old rule of driving one passion out by letting another in. Clavum clavo pangere was your advice to me on a similar occasion. I hope you will watch his immersion as narrowly as if he were one of Jupiter’s satellites, and give me immediate notice, that I may prepare a dish of advice. I do not mean, madam, to advise him against it. On the contrary I am become an advocate for the passion: for I too am cœlo tactus. Currus bene se habet. He speaks, thinks, and dreams of nothing but his young son. This friend of ours, Page, in a very small house, with a table, half a dozen chairs, and one or two servants, is the happiest man in the universe. He possesses truly the art of extracting comfort from things the most trivial. Every incident in life he so takes as to render it a source of pleasure. With as much benevolence as the heart of man will hold, but with an utter neglect of the costly apparatus of life, he exhibits to the world a new phaenomenon in philosophy, the Samian sage in the tub of the Cynic. Name me sometimes Homunculo tuo, not forgetting little Dic-mendacium. I am determined not to enter on the next page lest I should extend this nonsense to the bottom of that also. A-dieu je vous commis, not doubting his care of you both.
                    
                        Th: Jefferson
                    
                